Citation Nr: 0301366	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a back condition, including spina bifida 
occulta.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February to 
July 1999.  This matter comes before the Board of 
Veterans' Appeals (Board), on appeal from a July 2000 
rating decision of the San Juan, Puerto Rico, Department 
of Veterans Affairs (VA), Regional Office (RO), which 
denied service connection for a back condition, including 
spina bifida occulta.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair resolution 
of this claim has been obtained.

2.  Spina bifida occulta is a congenital defect.

3.  There is no medical evidence that the veteran's spina 
bifida occulta has been subjected to superimposed disease 
or injury.  

4.  The veteran does not have an acquired back disorder 
that preexisted service and was aggravated by his short 
period of active duty.  


CONCLUSION OF LAW

1.  Spina bifida occulta is not a disease or injury within 
the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2002); 
VAOPGCPREC 82-90 (1990).  

2.  A preexisting acquired back disability was not 
aggravated by active duty.  38 U.S.C.A. § 1111 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that service connection 
is warranted for a back disability based on aggravation.  
He asserts that his spina bifida occulta was aggravated 
during his short period of active duty.  

Under pertinent criteria, in order to establish service 
connection for a claimed disability, the facts, as shown 
by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131.

Congenital or developmental defects are not considered to 
be diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits. 
38 C.F.R. § 3.303(c).

A congenital or developmental defect subject to 
superimposed disease or injury which occurred during 
service may be considered for service connection.  See 
VAOPGCPREC 82- 90 (1990).

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or the disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and 
principles, which may be considered to determine whether 
the increase is due to the natural progress of the 
condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
3.306(b).  

Service medical records show that the veteran seen in 
service in April 1999 with complaints of low back pain 
during physical training for two weeks duration.  There 
was no numbness, tingling, or weakness.  He related that 
he had some pains while in Puerto Rico with heavy lifting 
at his job and sitting for extended periods of time.  He 
was not seen by a medical doctor and he continued to work 
despite the pain.  He had full range of back motion with 
pain.  The assessment was low back pain, mechanical.  He 
was prescribed medication and told he would be observed.  
He was also given a physical profile and told to follow-up 
before the profile expired if the pain continued.  In 
May 1999, he was seen again complaining of persistent low 
back pain.  He related that he had physical training only 
two times.  He also maintained that prolonged walking and 
sitting made the pain worse.  The assessment was low back 
pain.  He was placed on an extended profile and scheduled 
for a lumbar spine x-ray.  He was also seen in Sports 
Medicine and reported that he had a history of low back 
pain for one year duration.  The pain increased when he 
began to work for Sears and became involved in moving 
merchandise.  X-ray findings revealed spina bifida 
occulta, otherwise negative.  It was recommended that the 
veteran be administratively separated from service as his 
spina bifida occulta was clearly a disqualifying physical 
condition that did not meet Army standards and was not 
permanently aggravated by training beyond the normal 
progression of the ailment.  It was also recommended that 
the veteran follow-up with a civilian provider after 
service.  He was administratively discharged.  

After service, the veteran stated that he was treated by 
Centro Quiropractico de Guayama.  The RO requested records 
from this medical center and also requested that the 
veteran attempt to get these records.  No records or 
response was provided.  

Records from Guayama Diagnostic dated in June 2000 
revealed x-rays providing diagnoses of mild degenerative 
changes of T10-T11 intervertebral space; spondylolisthesis 
of L5-S1 level, fusion defect of the posterior elements of 
L5 vertebral body.  Spina bifida occulta was also noted.  

In this case, it is clear that the veteran was diagnosed 
with spina bifida occulta in service.  During that time, 
the diagnosis revealed no other abnormalities.  Spina 
bifida is a "congenital" defect.  See Godfrey v. Brown, 7 
Vet. App. 398, 401 (1995) (citation omitted).  Congenital 
defects are not diseases within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

After service, the limited available medical records show 
degenerative changes of the thoracic spine.  While the 
complaints noted by the veteran have always been related 
to his low back, it is possible that if there is any 
disability resulting from a superimposed disease or injury 
that occurred in service, that disease or injury may be 
considered service connected.  Unfortunately, there were 
no additional disabilities noted in service other than the 
veteran's spina bifida occulta.  There is no medical 
evidence of record that shows that the veteran sustained 
injury to his back in service, or anything that would 
substantiate aggravation of the congenital defect.  
Moreover, the only indication that the veteran has a back 
disability that was aggravated in service is the veteran's 
own statements of such.  These assertions are not 
supported by the medical evidence.  It is well established 
that lay persons cannot provide testimony when an expert 
opinion is required.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The veteran participated in physical training on only two 
occasions; he was put on profile and refrained from 
physical training when spina bifida occulta was diagnosed; 
he was quickly administratively discharged for his 
inability to meet military physical standards; and no 
medical evidence associated with the claims folder reveals 
that the veteran has an acquired back disability that had 
its onset or was aggravated during service.  As such, 
service connection for a back condition, including spina 
bifida occulta, is not warranted.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which 
became effective on November 9, 2000, during the appeal's 
pendency.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
informed of its provisions by a July 2002 supplemental 
statement of the case.  The RO informed the veteran of 
what assistance VA would provide, what could be done to 
expedite his claim, time limits and who would manage his 
claim.  Various notices and communications, also from the 
RO, such as the July 2000 rating decision and the 
September 2000 statement of the case, informed the veteran 
of the applicable laws and regulations needed to 
substantiate his claim.  The veteran notified VA of 
records that he believed would help substantiate his 
claim.  These records were requested and a request was 
also made of the veteran to attempt to obtain the records.  
There was no response from the veteran's physician or the 
veteran in this regard.  He has also had the opportunity 
to testify at a hearing regarding his claim.  He was 
scheduled for the hearing for June 2002 and did not 
report.  The Board therefore finds that VA has complied 
with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to 
assist the veteran in the development of the issue 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not 
necessary.  




ORDER

Service connection for a back condition, including spina 
bifida occulta is denied.  





		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

